In an action, inter alia, to recover damages for negligent supervision, the plaintiffs appeal from a judgment of the Supreme Court, Suffolk County (R. Doyle, J.), entered July 31, 2007, which, upon an order of the same court entered May 30, 2007, granting the defendants’ motion for summary judgment dismissing the complaint, is in favor of the defendants and against them, dismissing the complaint.
Ordered that the judgment is affirmed, with costs.
While attending an after-school program sponsored by the defendants, the then-five-year-old-infant plaintiff allegedly was injured when he jumped off a slide in the school playground. The plaintiffs commenced this action, and the defendants moved for summary judgment dismissing the complaint.
The defendants established their prima facie entitlement to judgment as a matter of law by presenting evidence that there was adequate playground supervision, and that the level of supervision was not the proximate cause of the accident (see Davidson v Sachem Cent. School Dist., 300 AD2d 276 [2002]). The evidence the plaintiffs submitted in opposition to the defendants’ motion for summary judgment including, inter alia, their expert’s affidavit, failed to raise a triable issue of fact (see Swan v Town of Brookhaven, 32 AD3d 1012, 1013-1014 [2006]). Accordingly, the Supreme Court properly granted the defendants’ motion for summary judgment dismissing the complaint.
The plaintiffs’ remaining contentions are without merit. Mastro, J.E, Rivera, Covello and Leventhal, JJ., concur.